DETAILED ADVISORY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Initial Matter
01.	AFCPP-2.0 Responses are very time sensitive. As such the contact info for Applicants' Representative, as provided in the REMARKS of the AFCPP-2.0 Response, must be correct. 
The 9/7/2022 AFCPP-2.0 shows 1-1571-390-8615 as the direct number for Applicants' Representative, Mr. Edward Kim, the Response submitter and person to have the Office reach re the AFCPP-2.0. This telephone number however is NOT the direct number for Mr. Kim.
The Amendments in the 9/7/2022 Response Are Not Entered
02.	The 9/7/2022 After Final Consideration Pilot Program-2.0 [hereinafter "AFCPP-2.0"] Response [hereinafter "9/7 Response"] amends the claims [hereinafter "9/7 Amendment"]. 
A complete review of (and a decision on allowability of this application based on) the 9/7 Amendment could not be made within the time authorized for AFCPP-2.0. The consideration, with an update search, however, indicates the 9/7 Amendment: would not overcome all of the rejections in the 7/22/2022 Office Action; and raises at least the issues this Advisory explains, infra. 
03.	The 9/7 Amendment: amends independent claims 1 and 19 (and claims depending therefrom); amends dependent claim 7; and adds new claim 22.
With respect to the independent claims 1 and 19, the 9/7 Amendment recites, inter alia, "wherein the microwave-integrated circuit comprises at least one of a microwave transmitter, a microwave transceiver, or a microwave detector, and wherein the radio-frequency line element is configured to transmit a signal at the frequency range greater than 10 GHz; … U.S. Patent Application No. 16/227,427wherein the radio-frequency line element and the underfiller material are on the same plane."
Amending independent claims 1 and 19 so they recite "wherein the microwave-integrated circuit comprises at least one of a microwave transmitter, a microwave transceiver, or a microwave detector" instead of "wherein the microwave-integrated circuit comprises at least one of microwave transmitters, microwave transceivers, microwave sensors, or microwave detectors." By this amendment, the 9/7 Response arguably broadens the scope of the claims (all of the claims) to be limited by at least a single one of a microwave transmitter, a microwave transceiver, or a microwave detector," individually in the alternative, instead of having appearing to arguably have a scope requiring plural of " microwave transmitters, [or] microwave transceivers, [or] microwave sensors, or microwave detectors." 
Such a broadening of the independent claims would render the 9/7 Response improper.
For the sake of argument only, assuming the 9/7 Response is proper, then the 9/7 Amendment would at least raise the following issues.
Claims 1 and 19 (and claims depending therefrom) in the 9/7 Amendment elicit objection under 37 CFR § 1.75(d)(1) since "terms and phrases used in the claims [fail to] find clear support or antecedent basis in the description."
Specifically, the as filed disclosure provides neither clear support nor antecedent basis for "wherein the radio-frequency line element and the underfiller material are on the same plane," as claims 1 and 19, and claims depending therefrom, recite. Nor does the 9/7 Response point where the as filed specification provides clear support or antecedent basis for this feature. 
Claims 1 and 19 (and claims depending therefrom) in the 9/7 Amendment elicit rejection under 35 U.S. § 112 (a) as failing to have written description support in the as filed specification.
Specifically, a text search of the PGPub corresponding to this application fails to make any hit on any description indicating the as disclosed invention has a scope "wherein the radio-frequency line element and the underfiller material are on the same plane," which has a scope including the radio frequency line element being between the plane and the underfiller and a scope wherein the underfiller is between the line element and the plane and a scope of either of these two wherein the underfiller and the radio-frequency line element do not overlap in cross-section view.
Moreover, with a 112(a) rejection for lacking written description support, the claims of the 9/7/2022 Response lose effective priority to the filing date of the parent German application (DE-102017223689) and thus would be 102 rejectable over the parent's publication (published 6/17/2019), which is more than a year before the AFCPP-2.0 claims are presented (since the parent would present a species and the 9/7/2022 AFCPP-2.0 claims would present the genus that he parent does not have written description support for). See, for example, Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); and see Zenon Environmental Inc. v. U.S. Filter Corp., 85 USPQ2d 1118 (Fed. Cir. 2007) (publication of parent international patent application describing a species was relied upon as prior art in patent application that claimed genus not finding support in the parent international application). 
Additionally, dependent claim 7 in the 9/7 Amendment elicits objection under 37 CFR § 1.75(d)(1) since "terms and phrases used in the claims [fail to] find clear support or antecedent basis in the description."
Specifically, a text search of the PGPub corresponding to this application fails to make any hit on any description indicating the as disclosed invention has a scope "wherein the semiconductor package further comprises ground connections arranged on the main surface of the semiconductor package and on two sides of the radio-frequency line element on the main surface of the semiconductor package," as claim 7 of the 9/7 Amendment now recites. Nor does the 9/7 Response point where the as filed specification provides clear support nor antecedent basis for the noted feature.
Claim 7 in the 9/7 Amendment elicits rejection under 35 U.S. § 112 (a) as failing to have written description support in the as filed specification.
Specifically, the as filed disclosure provides neither clear support nor antecedent basis for "wherein the semiconductor package further comprises ground connections arranged on the main surface of the semiconductor package and on two sides of the radio-frequency line element on the main surface of the semiconductor package," as claim 7 now recites. 
A text search of the PGPub corresponding to this application fails to make any hit on any description indicating the as disclosed invention has a scope "wherein the semiconductor package further comprises ground connections arranged on the main surface of the semiconductor package and on two sides of the radio-frequency line element on the main surface of the semiconductor package," as claim 7 of the 9/7 Amendment now recites. Nor does the 9/7 Response point where the as filed specification provides written description support for the noted features.
The claim amendments in the 9/7 Response would be rejected under 35 U.S. § 112 (b) as failing to "particularly point[] out and distinctly claim[] the subject matter … the inventor … regards as [the] invention."
Specifically, in 9/7 Amendment's independent claims 1 and 19 (and claims depending therefrom), "the same plane" lacks proper antecedent basis because there is no plane recited supra. 
Moreover, claim 7 in the 9/7 Amendment, which claim lacks written description support, recites "ground connections arranged … on two sides of the radio-frequency line element on the main surface of the semiconductor package," which recitation is ambiguous as to whether plural (and how many if plural) ground connections are on each side of two sides of the radio-frequency line element, or whether one ground connection is on each side of the two sides of the radio-frequency line element and therefore there are plural ground connections in total.
Moreover, with respect to the drawings, as specifically applied to FIG. 6 and the 9/7 REMARKS contention that FIG. 6 shows the amendment to claim 7, Examiner notes that the reproduction of FIG. 6 in the REMARKS neither shows highlighting nor shows annotating. 
The contentions re FIG. 6 therefore are found woefully inadequate and therefore unpersuasive. 
At least because of the above noted issues, the 9/7 Amendment does not place this application in allowable form. 
The 9/7 Amendment, therefore, materially increases and complicates the issues for appeal, instead of reducing or simplifying the issues for appeal. 
Accordingly, the 9/7 Amendment is not entered.
Status of Claims Pending on 7/22/2022 
04.	The objections to claims 1-8, 12-16, 19, 20, and the drawings, and the rejections of the claims in the 7/22/2022 "Office Action" are maintained. Claims 9-11 and 18 remain withdrawn from further consideration as being directed to an invention restricted from further examination on the merits.
Response to Arguments
05.	The arguments in the 9/7 Response have been fully considered and found not ripe since they are directed to the 9/7 Amendment, which is not entered. 
Examiner Called Applicants' Representative 
06.	Examiner Sayadian [hereinafter "E"] called Mr. Edward Kim (Applicants' Representative [hereinafter "AR"]) on DATE 9/8/2022 at 1-571-390-8615 and reached another Harrity and Harrity professional who then provided E with AR's direct number.
E then connected with AR at the provided, different telephone number and noted to AR that a forthcoming Advisory Action details the reasons for denying entry of the 9/7/2022 AFCPP-2.0 Amendment. 
E summarized the issues this advisory details and noted that the 9/7 AFCPP-2.0 Amendment therefore, is not entered at this stage of prosecution. 
No agreement on substantive matters was reached.
CONCLUSION
07.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from this expiration date.
Extension of time for the period for reply may be obtained under 37 CFR § 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814